Title: To Benjamin Franklin from John Evans, 27 November 1779
From: Evans, John
To: Franklin, Benjamin


Your Excellency
Angers. 27 November 1779
I hope will excuse the liberty I take which the Rigours of a tedious captivity has compelled me to. The inclosed is a letter from a gentleman of your acquaintance And a friend of mine, he has laid an injunction on me to forward it to Your Excellency in hopes through yr. interest to procure me A pass to return to england and your Excellency will See by the perusal that Sr. Edward Newenham and Mr. Green will be my security to procure a man of this Contry his liberty of the same station. Sr. Yr. Compliance In this will at all times merite the prayers of a Distressed family occasioned by the calamities of war and Them of yr. very Obt. Humble Sert
John Evans
Sr. I most humble intreat your answer as soon as convenient. I was taken on the 6th of Decemr, last in the Vigilant of Bristol John Marshal Commander by the L’orient & Artisan Ships of War and carried into Brest. My Station on board that Ship was Master—
 Notation: Evans John 7. Novr. 1779.